DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Notice of Allowance
Applicants response dated 12 February 2021 to the Non-Final Office Action dated 13 November 2020 is acknowledged.  
Amended claims, dated 12 February 2021 have been entered into the record.
Status of the Claims
Claims 1-5 and 11-18 are allowed. 
Claims 6-10 were cancelled by the Applicant.
Examiner’s Response
All of the outstanding objections/rejections are overcome:
Claim Objections
The objections to claims 5 and 11 as being dependent upon a rejected base claim are overcome in view the amendment making these claims independent.
Claim Rejections - 35 USC § 112
Claims 1-4 and 6-10 were rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph over an asserted lack of enablement of the full scope of the claimed method.  
Applicant traversed the rejection at pages 6-7 of the response arguing that a burdensome amount of experimentation would not be required to practice the claimed invention since the state of the art provides for well-established assays which can 
The Examiner finds the arguments persuasive and the rejection is overcome for the reasons set forth in the response.
Claim Rejections - 35 USC § 103
Claims 1-4 and 6-10 were rejected under 35 U.S.C. 103 as being unpatentable over the combined teachings of Clares (Chem. Commun., 2011,47, 5988-5990) and Macarthur (Critical Care Medicine 2003, 31, 237-245).
The Examiner set forth evidence and scientific rationale as to the obviousness of a method of treating sepsis with a metal complex comprising the ligand formula of (I).
The rejection is overcome by the present amendment.  Sepsis has been removed from the scope of the claimed method rendering the rejection moot.  The cited art does not provide a reasonable basis for prima facie obviousness of the presently claimed method.
EXAMINER’S AMENDMENT
An examiner' s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Tristan A. Fuierer on 18 February 2021.  This amendment places the application in on for allowance by correcting typographical errors.
The application has been amended as follows: 
IN THE CLAIMS:

AMEND Claim 11 as shown below:
11. (Currently Amended) A method of treating diseases related to the accumulation of intracellular deposits, and/or diseases related to defective autophagy and/or defective proteasome activity, wherein said diseases are selected from the group consisting of Lafora disease, Adrenoleukodytrophy, and Huntington disease, said method comprising administering, to a subject in need thereof, an effective amount of a composition containing an effective amount of a metal complex comprising a compound of general formula (I) 

    PNG
    media_image1.png
    347
    458
    media_image1.png
    Greyscale

and at least one metal ion.

In Claim 16, INSERT a period --.-- at the end of the claim.
Reasons for Allowance
The instant claims are drawn to novel methods of use, requiring administration of a metal complex comprising the compound of general formula (I) as a ligand and at least one metal ion, as set forth in independent claims 1, 5 and 11.  The metal complexes required by the instant claims are known in the prior art as having utility as antioxidant agents with functional activity as superoxide dismutase (SOD) mimetics, see for example the cited Clares (Chem. Commun., 2011,47, 5988-5990) reference and US 9,145,386 (IDS).  The instant claims were previously rejected over the prior art as teaching treatment of the condition of sepsis which condition relates to oxidative stress / antioxidant treatment – this method is now excluded by amendment.  The instant methods, as currently claimed, treat disease states which differ significantly from the diseases taught by the prior art as being treatable with SOD mimetic antioxidant metal complexes.  The reference US 9,145,386 is representative of the closest art and teaches the instant metal complex, see for example claims 1 and 6 at column 9.  With respect to the therapeutic utility of the complexes, see the paragraph spanning columns 1-2 and claims 13 and 15 at column 10 teaching utility in disease states which at best only very generically suggests any of the diseases treated in the instant method.  For example the list at the top of column 2 suggests “inflammatory diseases, such as rheumatoid arthritis, osteoarthritis and Crohn's disease, Parkinson's disease, various types of cancer, Alzheimer's disease, diabetes, fibrosis, psoriasis, asthma, etc”.  There is no reason(s) provided by the reference as to why any of the particular disease states required by the instant claims would be treated using the SOD mimetic and to expect a successful result.  See for example the following review articles discussing therapeutic utilities of SOD mimetics in this respect: Bonetta (Chem. Eur.J. 2018, 24, 5032-5041, postdated); Iranzo (Bioorganic Chemistry 2011, 39, 73-87); and Pong (Expert Opinion on Biological Therapy, 2003, 3, 127-139).  These references suggest utility of SOD mimetics in oxidative stress-related conditions which are different than the instant diseases related to the accumulation of intracellular deposits, and/or diseases related to defective autophagy and/or defective proteasome activity.  Thus, the prior art of record provides no teaching, suggestion, motivation or other reasonable basis that would lead one of ordinary skill in the art to provide for a treatment as instantly claimed.
The instant claims are allowable for at least these reasons.

Conclusion
	Claims 1-5 and 11-18 (renumbered claims 1-13) are allowed.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL R CARCANAGUE whose telephone number is (571)270-3023.  The examiner can normally be reached on 9 am to 5 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL R CARCANAGUE/Primary Examiner, Art Unit 1625